Citation Nr: 1009695	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  09-00 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-
connected endometriosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
endometriosis and assigned a noncompensable evaluation, 
effective from June 20, 2005.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in January 
2010.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

Evidence throughout the appeal period reflects that the 
Veteran's service-connected endometriosis has been productive 
of symptoms which are not well controlled by continuous 
treatment.  None of the affected areas have been removed.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for service-connected endometriosis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.116 DC 7613 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

In this case, the Board is granting the benefit sought on 
appeal, and assigning the highest schedular rating under the 
applicable diagnostic code.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).
When, after careful consideration of all procurable and 
assembled evidence, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected endometriosis is currently 
evaluated under Diagnostic Code 7613, pertaining to disease, 
injury, or adhesions of the uterus.  Under the General Rating 
Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs (diagnostic codes 7610 through 7615), 
symptoms that do not require continuous treatment are 
assigned a noncompensable evaluation, symptoms that require 
continuous treatment are assigned a 10 percent evaluation, 
and symptoms that are not controlled by continuous treatment 
are assigned a 30 percent evaluation.

The Veteran contends that her service-connected endometriosis 
is more severe than the currently-assigned noncompensable 
evaluation.  Specifically, she asserts that she experiences 
heavy, irregular, and painful bleeding despite treatment with 
birth control medication (see January 2009 Substantive 
Appeal).

Service treatment records reflect a history of complaints of 
irregular and painful uterine bleeding despite treatment with 
various oral contraceptives, Depo-Provera, and estrogen 
supplement.  The Veteran was diagnosed with endometriosis by 
laparoscopy in May 2003, and she was continued on oral 
contraceptives to treat her symptoms.

The report of a November 2006 VA gynecological examination 
reflects that the Veteran continued to complain of severe 
dysmenorrhea (pain) at the beginning of her cycle.  She also 
reported menorrhagia (abnormally heavy bleeding).  

An April 2007 private treatment report reflects that the 
Veteran had recently switched to a new oral birth control 
medication, and that while this medication was working better 
than any other, bleeding had not completely stopped and her 
cramps were worse.  At that time, another medication was 
prescribed for use in conjunction with the oral contraceptive 
in order to treat the dysmenorrhea.

At another VA gynecological examination, in March 2008, the 
Veteran continued to report menorrhagia and dysmenorrhea.  
She also described spotting in between cycles.  

As mentioned, in her January 2009 Substantive Appeal, the 
Veteran described heavy, painful, and irregular bleeding 
despite continued oral contraceptive use.

As clearly reflected by the foregoing evidence, the symptoms 
of the Veteran's service-connected endometriosis are not 
controlled by continuous treatment, in this case birth 
control medication.  Therefore, the Board finds that a rating 
of 30 percent is warranted for the entire appeal period.

The Board notes that a 30 percent rating is the highest 
available under Diagnostic Code 7613 as well as the General 
Rating Formula for Disease, Injury, or Adhesions of Female 
Reproductive Organs.  A rating in excess of 30 percent 
requires rating under another Diagnostic Code.  Specifically, 
symptoms must include one of the following: the removal or 
prolapse of the uterus or ovary(ies) (see diagnostic codes 
7617, 7618, 7619, 7621), surgical complications of pregnancy 
(see Diagnostic Code 7623), or fistula (see Diagnostic Code 
7624 for rectovaginal or 7625 for urethrovaginal).  However, 
here, the Veteran has none of the above-cited symptoms or 
diagnoses as related to her service-connected uterine 
disability.  As the Veteran has not shown to have any of 
those symptoms, a rating in excess of 30 percent is not 
warranted.

ORDER

A 30 percent rating and no higher for service-connected 
endometriosis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


